Cobb, J.
1. The Town of Social Circle has authority, under the general welfare clause in its charter, to pass and enforce an ordinance prohibiting the keeping for unlawful sale, within the limits of the town, of any alcholic, malt, or other intoxicating liquors. Paulk v. Sycamore, 104 Ga. 728, and cases cited.
2. The ground of the certiorari which complained of the refusal to grant a continuance was without merit. The evidence was sufficient to authorize the judgment, and there was no error in overruling the certiorari.

Judgment affirmed.


All the Justices concurring, except Simmons, O. J., and Lumpkin, P. J., absent.